The facts and applicable provisions of law in this case are in all respects the same as in the case In the Matter of the Protest of Harold C. Price, Bartlesville, Okla., against the Assessment of Additional Income Tax for the Calendar Year 1938, No. 30243, 190 Okla. 261, 122 P.2d 994, except as to the income tax year.
The rule there announced governs this case, which requires a reversal of the order of the Oklahoma Tax Commission. The syllabus in case No. 30243, supra, is adopted as the syllabus in this case.
The order of the Oklahoma Tax Commission appealed from herein is reversed.
WELCH, C. J., and OSBORN, BAYLESS, GIBSON, HURST, and ARNOLD, JJ., concur. CORN, V. C. J., and DAVISON, J., absent. *Page 254